JONES, Presiding Judge.
This is an original action in habeas corpus by Raymond Butler to secure his release from the state penitentiary.
After the petition was filed the same was duly set for hearing but no one appeared on behalf of the petitioner and no evidence was offered in his behalf.
A careful reading of the petition shows that it is wholly without merit. There are several general allegations concerning-the alleged error of the court in the admission of evidence at the trial of the accused and alleged error of the county attorney in making an inflammatory argument to the jury, but these are questions of law which should have been presented by an appeal and which may not be presented by habeas corpus. Habeas corpus 'may not be substituted for an appeal and the only question which we will consider *282in habeas corpus is whether the court had jurisdiction -of'-.the offense charged, jurisdiction of the accused and jurisdiction to render the particular judgment.
. ■The.'writ is denied. . :
BRETT and POWELL, JJ., concur.